Citation Nr: 1032195	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
nasal fracture with chronic rhinosinusitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for nasal fracture with chronic rhinosinusitis with an 
evaluation of 10 percent effective May 21, 2004.

The Board notes that subsequent to the issuance of the most 
recent supplemental statement of the case, a letter from a 
private psychiatrist has been associated with the claims file.  A 
waiver of the RO's initial consideration of this evidence was not 
provided.  However, such evidence pertains to an unrelated claim 
that is being referred herein to the RO.  To the extent that it 
mentions the history of the Veteran's service connected nasal 
fracture, such information is cumulative of evidence which was 
already of record and which was previously considered by the RO.  
Therefore, a solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c) (2009).

The the issue of entitlement to service connection for an 
acquired psychiatric disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect 
that the Veteran's service-connected residuals of a nasal 
fracture is manifested by three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, nor more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, pain, 
and purulent discharge or crusting.

2.  The August 17, 2009 VA examination shows that the Veteran's 
deviation of the nasal septum causes "near complete occlusion to 
the left" and an estimated 50 to 60 percent obstruction of the 
nasal passages.

CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for residuals of a nasal fracture with chronic 
rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 
6510 (2009).

2.  The criteria for a separate 10 percent evaluation for 
deviation of the nasal septum have been from August 17, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.97 
Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A May 2009 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
The case was last readjudicated in May 2010.

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
residuals of a nasal fracture with chronic rhinosinusitis.  In 
Dingess, the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service connection 
was granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, 
private treatment records, letters from private physicians, and 
written statements from the Veteran and his spouse.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending VA examinations, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disabilities may be rated by analogy to a closely related disease 
where the functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 
(2009).  The RO granted a 10 percent disability rating under 38 
C.F.R. § 4.97, Diagnostic Code 6502-6510, indicating that the 
Veteran's residuals of a nasal fracture were analogous to the 
symptoms contemplated under Diagnostic Code 6510 for sinusitis.  
Under Diagnostic Code 6510, a 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is required when 
there are three or more incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note following this section 
provides that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  Id.

The Board notes that the same criteria apply for the evaluation 
of pansinusitis, and ethmoid, frontal, maxillary, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 
6513 and 6514 (2009).

Further, Diagnostic Code 6502 provides a maximum 10 percent 
rating for deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(2009).

Turning to the evidence, during a VA examination in August 2004, 
the Veteran reported a history of longstanding sinus and facial 
pain in addition to nasal obstruction and congestion.  He stated 
he has rhinorrhea bilaterally and postnasal drip.  He reportedly 
tried many different medications including antihistamines and 
steroid therapy.  The nasal physical examination showed swollen 
edematous mucosa with swollen inferior turbinates; a deviated 
septum to the left; and clear rhinorrhea seen more on the left 
than the right.  The examiner diagnosed chronic rhinosinusitis.

VA treatment records indicate that the Veteran was seen in August 
2005 with reference to his nasal fracture.  He denied difficulty 
breathing, had no congestion, and no postnasal drip.  Upon 
physical examination, the Veteran had no purulence, no masses, 
and no polyps.  An October 2005 treatment note reveals the 
Veteran reporting that seven years prior to that time, his sinus 
problems had been exacerbated and gave him severe facial and 
fronto-parietal pain.

The record also contains a letter from a private physician, dated 
in November 2005.  The letter states that the Veteran's history 
and physical examination showed bilateral impacted cerumen which 
was removed with a curette.  Both tympanic membranes were intact 
and the Veteran noted a relief in symptoms.  A deviated septum 
with chronic rhinosinusitis was noted.  An attached CT scan from 
1995 noted chronic sinusitis.  A CT scan from 2001 noted 
sinusitis and mild septal deviation.

A February 2006 letter from a private physician indicates that 
the Veteran has been under the physician's care for many years.  
The physician stated that the Veteran has been relatively well 
except for frequent and recurrent episodes of sinus infections.  
These episodes consist of frontal headache and purulent nasal 
discharge.  They are relieved by nasal sprays and fluids.  The 
physician further said that none of the over the counter 
medications have been helpful and he gets prescriptions or 
samples of medications.

The Board notes that in May 2009, VA notified the Veteran that VA 
needed treatment records from the February 2006 physician and 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information. He did not 
provide the requested information.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

In support of his claim, the Veteran submitted statements from 
his wife in February and April 2006.  She indicated that the 
Veteran had experienced sinus and nasal problems over the course 
of the 46 years that she had known him.  She indicated that the 
problems would clear up for a week or two and then come back.  
She said that the headaches and sinus infections were unbearable.  
Additionally, she reported that the Veteran has been treated with 
acupuncture, medication, and psychiatric care.  She stated that 
at one point he had problems for over two years and that he would 
come home early from work because he was in so much pain.

A May 2007 VA treatment record indicates a diagnosis of sinusitis 
and that Claritin was ordered.  A May 2009 VA treatment note 
indicates that the Veteran has frequent bouts of sinusitis 
treated best with antihistamine, decongestant, and nasal sprays.

The Veteran was provided with another VA examination on August 
17, 2009.  The examiner stated that the Veteran had been 
complaining of worsening of symptoms with occasional nasal 
congestion and obstruction.  The Veteran also complained of 
recurrent headaches and pressure in the region of the face, 
specifically in the cheek area.  He endorsed having occasional 
purulent discharge and intranasal crusting.  He also reported an 
occasional stiff neck.  The Veteran said that his symptoms have 
affected some of the activities of daily living.  He said that he 
uses nasal sprays with little to no relief.  

Upon physical examination, the nasal mucosa appeared pale, 
somewhat edematous with no evidence of nasal polyps or nasal 
discharge but with mild crusting.  The septum was severely 
deviated to the left with a near complete occlusion on that side.  
There was turbinate hypertrophy but no other masses intranasally.  
The examiner estimated the percentage of nasal obstruction to be 
at 50 to 60 percent.  There was no tissue loss or scarring but 
there was an external deformity from an old nasal bone fracture.  
Mild sinus tenderness was present on palpation.  The diagnosis 
was of old nasal bone fracture with deviated nasal septum and 
chronic pansinusitis.  The examiner stated that the primary 
diagnosis is service-connected because it was sustained while in 
the service.  Further, the examiner explained that the other 
diagnoses which have become symptomatically worse are secondary 
to the first and should be considered in the determination of 
disability.  

The record reveals no medical evidence that the Veteran had 
incapacitating episodes as defined by the rating criteria.  
Further, there is no evidence that the Veteran was on an 
antibiotic regime for four weeks or more.  The Board notes that 
while the Veteran and his spouse related that his sinuses 
bothered him for the last 45 years, the medical evidence 
contemporaneous to the claim reflects that there are no objective 
medical findings which indicate non-incapacitating episodes of 
sinusitis with headaches, pain, purulent discharge or crusting 
occurring three to six times per year.  In February 2006, a 
private physician indicated that the Veteran has experienced 
frequent and recurrent episodes of sinus infections, which 
consist of frontal headache and purulent nasal discharge.  
However, there are no treatment records in the claims file to 
quantify the frequency of such episodes, and the Veteran did not 
respond to a request for a release to obtain such treatment 
records.  "The duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In summary, the evidence of record shows that the Veteran's 
residuals of a nasal fracture with chronic rhinosinusitis more 
nearly approximates a 10 percent evaluation than the higher, 30 
percent evaluation under Diagnostic Code 6510.  38 C.F.R. §§ 4.3, 
4.7.

However, the Board also finds that beginning August 17, 2009, the 
Veteran is entitled to a separate 10 percent rating under 
Diagnostic Code 6502 for a deviation of the nasal septum, which 
provides a maximum disability rating of 10 percent.   Such a 
rating requires 50 percent obstruction in both nasal passages or 
total obstruction on one side.  In addition to diagnosing chronic 
pansinusitis, the August 2009 VA examiner diagnosed an old nasal 
bone fracture with deviated nasal septum and indicated the septum 
was severely deviated to the left with "near complete occlusion 
to the left."  He estimated the percentage of nasal obstruction 
to be at 50 to 60 percent.  Thus, after resolving all doubt in 
the Veteran's favor, the Board finds that a separate 10 percent 
evaluation is warranted from August 17, 2009 under Diagnostic 
Code 6502 for the symptomatology associated with the Veteran's 
deviated nasal septum.  Prior to that date, radiographic evidence 
revealed that the Veteran's deviated septum was mild.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology 
from his residuals of a nasal fracture with chronic 
rhinosinusitis and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a nasal fracture with chronic rhinosinusitis is 
denied.

Entitlement to an initial evaluation of 10 percent for deviation 
of the nasal septum is granted from August 17, 2009, subject to 
the governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


